
	
		I
		111th CONGRESS
		2d Session
		H. R. 5174
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  credit for qualified fuel cell motor vehicles by maintaining the level of
		  credit for vehicles placed in service after 2009 and by allowing the credit for
		  certain off-highway vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Fuel Cell Industrial Vehicle Jobs Act
			 of 2010.
		2.Modifications of
			 credit for qualified fuel cell motor vehicles
			(a)Maintenance of
			 $8,000 credit after 2009Subparagraph (A) of section 30B(b)(1) of
			 the Internal Revenue Code of 1986 (relating to new qualified fuel cell motor
			 vehicle credit) is amended by striking ($4,000 in the case of a vehicle
			 placed in service after December 31, 2009).
			(b)Credit for
			 certain off-Highway vehiclesSubsection (b) of section 30B of
			 such Code is amended by adding at the end the following new paragraph:
				
					(4)Special rules
				for certain off-highway vehiclesSolely for purposes of this
				subsection—
						(A)In
				generalThe term motor
				vehicle includes any vehicle which is manufactured primarily for use in
				carrying or towing loads or materials for commercial or industrial purposes,
				whether or not on public streets, roads, and highways and regardless of the
				type of load or material carried or towed. The preceding sentence shall not
				include any vehicle operated exclusively on a rail or rails and any vehicle
				operated primarily for recreational purposes.
						(B)Additional
				creditIn the case of a vehicle which is a motor vehicle solely
				by reason of subparagraph (A), the amount determined under paragraph (1) shall
				be increased by—
							(i)$2,000 if such vehicle’s fuel cell system
				achieves an electricity generation efficiency of at least 40 percent but less
				than 50 percent based on the lower heating value of the fuel, or
							(ii)$4,000 if such
				vehicle’s fuel cell system achieves an electricity generation efficiency of at
				least 50 percent based on the lower heating value of the fuel.
							(C)Certain
				standards not to applySubsection (h)(10) shall not apply to a
				vehicle which is a motor vehicle solely by reason of subparagraph
				(A).
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to vehicles placed in service after December 31, 2009,
			 in taxable years ending after such date.
			
